DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 33-37 and 39-52 are currently pending.
Claims 46-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are not persuasive. 
The applicant argues that “a conventional diaphragm pump includes check valves”, that “Long clearly indicates a fluid motion as would be obtained by a conventional diaphragm pump module having check valves”, and “that Long fails to teach or suggest at least the above-noted features of claim 33”.
These arguments are not persuasive. Claim 33 recites the limitation “without any check valve between the diaphragm pump chamber and the cooling chamber”. Long teaches a method for cleaning a condenser of an air conditioning system (reads on “cooling channel”) comprising the step of using a diaphragm pump module having at least one diaphragm pump chamber having a diaphragm arranged therein (see figure 1 of Long), and does not include or require check valves between the diaphragm pump module and the cooling channel (see figure 1 of Long), as required in claim 33. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner followed Graham v John Deere analysis of the claims and provided a prima facie case of obviousness supported by the teachings and benefits of the references and the knowledge generally available to one of ordinary skill in the art, as detailed in the rejection below (see paragraphs 24-28).
Moreover, the applicant argues that “the fact that Long teaches fluid flow in a single direction indicative of using a check valve suggests that the proposed combination would render Long’s system unsuitable for such alternating motion since the check valves would prevent flow in an alternate direction” and that “one of ordinary skill in the art would not have been motivated to combine the teachings of Long with Xiang”.
However, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. Consult MPEP 2142. 
The applicant does not provide any factual evidence that the diaphragm pump disclosed by Long includes check valves. Moreover, claim 33 only requires “without any check valve between the diaphragm pump chamber and the cooling chamber”.
In this case, Long teaches a method for cleaning a condenser of an air conditioning system (reads on “cooling channel”) comprising the step of using a diaphragm pump module having at least one diaphragm pump chamber having a diaphragm arranged therein (see figure 1), wherein the condenser of an air conditioning system is directly connected to the diaphragm pump module in a closed loop (see figure 1). Moreover, the diaphragm pump module (figure 1, #1) disclosed by Long does not include or require check valves (see figure 1 of Long), and there are no check valves required between the diaphragm pump module and the cooling channel (see figure 1 of Long) (read on the limitation “without any check valve between the diaphragm pump chamber and the cooling channel”).
 Long does not teach a step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the condenser of an air conditioning system. 
The reference of Xiang was presented to show that it was known in the art to clean a pipeline with a diaphragm pump by putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the pipeline. Xiang teaches a method for cleaning pipelines with a diaphragm pump comprising the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the pipeline (English translation, page 2, lines 19-33). 
The Examiner maintains that, it would have been obvious to one of ordinary skill in the art to modify the method disclosed by Long with the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the condenser of an air conditioning system (reads on “cooling channel”) as taught by Xiang, since Xiang teaches that flowing a cleaning liquid back and forth in a pipeline to be cleaned achieves impact and friction which can effectively clean and dredge a pipeline, and effectively clean pipelines with plural corners (English translation, abstract and page 2, lines 19-22). As such, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-37 and 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 35 recites the limitation "the method of cleaning a channel" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 36 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 37 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 39 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 40 recites the limitation "the method of cleaning a channel" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 41 recites the limitation "the method of cleaning a channel" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 42 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 43 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 44 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim 45 recites the limitation "the method of cleaning a channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the method of cleaning the cooling channel”, and this meaning will be used for purposes of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 34, 37, 39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over CN201302424 to Long (hereinafter “Long”) (see attached English Translation) in view of CN 101554631 to Xiang (hereinafter “Xiang”) (see attached English Translation).
Regarding claim 33, Long teaches a method for cleaning a condenser of an air conditioning system (reads on “cooling channel”) comprising the step of using a diaphragm pump module having at least one diaphragm pump chamber having a diaphragm arranged therein (see figure 1), wherein the condenser of an air conditioning system (reads on “cooling channel”) is fluidly connected to the at least one diaphragm pump chamber (English translation, page 3, lines 12-20), and delivering to the inside of the condenser of an air conditioning system (reads on “cooling channel”) a cleaning fluid (English translation, page 3, lines 28-33). In addition, Long teaches that the condenser of an air conditioning system (reads on “cooling channel”) is directly connected to the diaphragm pump module in a closed loop (see figure 1), and does not include or require check valves between the diaphragm pump module and the cooling channel (see figure 1 of Long) (reads on the limitation “without any check valve between the diaphragm pump chamber and the cooling channel”).
Long does not teach the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the condenser of an air conditioning system (reads on “cooling channel”).
However, it was known in the art to clean a pipeline with a diaphragm pump by putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the pipeline. For example, Xiang teaches a method for cleaning pipelines with a diaphragm pump comprising the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the pipeline (English translation, page 2, lines 19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Long with the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the condenser of an air conditioning system (reads on “cooling channel”) as taught by Xiang, since Xiang teaches that flowing a cleaning liquid back and forth in a pipeline to be cleaned achieves impact and friction which can effectively clean and dredge a pipeline, and effectively clean pipelines with plural corners (English translation, abstract and page 2, lines 19-22).

Regarding claim 34, Long teaches that the at least one diaphragm pump chamber comprises two diaphragm pump chambers each having a respective diaphragm arranged therein (see figure 1), wherein the condenser of an air conditioning system (reads on “cooling channel”) extends between the two diaphragm pump chambers (see figure 1, English translation, page 3, lines 12-20).

Regarding claim 37, Long further teaches that the two diaphragms are coupled mechanically to each other with a pin (see figure 1), and wherein the two diaphragms are put to coordinated reciprocal motion by action of a fluid (air) (pneumatic double diaphragm pump) (see figure 1) (English translation, page 3, lines 6-11).

Regarding claim 39, Long teaches a diaphragm pump module (figure 1, #1), and does not require that the diaphragm pump module include check valves (reads on the limitation “the diaphragm pump module is devoid of any check valve”).

Regarding claim 41, the combination of Long/Xiang further teaches that the at least one diaphragm pump chamber is placed between the condenser of an air conditioning system (reads on “cooling channel”) and a reservoir (figure 1, #2) (see figure 1, English translation, page 3, lines 12-20 of Long), and a flow control system located between at least one diaphragm pump chamber and a reservoir (Xiang, valve, (figure 1, #4)).

Regarding claims 42-44, the combination of Long/Xiang teaches the steps of feeding the condenser of an air conditioning system (reads on “cooling channel”) with the cleaning medium, and thereafter limiting or cutting off a flow of the cleaning medium between a reservoir for the cleaning medium and the at least one diaphragm pump chamber by a flow control system (cut-off valve, figure 1, #4 of Xiang), wherein the coordinated reciprocal motion of the diaphragm is initiated after the flow of the cleaning medium has been limited (English translation, page 3, lines 10-24 of Xiang). 

Regarding claim 45, Long further teaches that the diaphragm pump module is adapted to work in suction-pressure pumping mode (see figure 1, English translation, page 3, lines 23-33 of Long).

Claims 35, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over CN201302424 to Long (hereinafter “Long”) (see attached English Translation) in view of CN 101554631 to Xiang (hereinafter “Xiang”) (see attached English Translation), and in further view of US 2009/0095322 to Wakao et al. (hereinafter “Wakao”).
Regarding claim 35, the combination of Long/Xiang further teaches that the at least one diaphragm pump chamber is provided in a feed line connecting a reservoir (figure 1, #2) to the condenser of an air conditioning system (reads on “cooling channel”) (see figure 1, English translation, page 3, lines 12-20 of Long). In addition, Xiang teaches a shut-off valve located in a feed line on a reservoir side of the diaphragm pump module (figure 1 of Xiang).
Long/Xiang does not teach a feed pump located on the feed line on a reservoir side of the diaphragm pump module.
However, it was known in the art to use a feed pump and a shut off valve in a feed line. For example, Wakao teaches the use of a feed line for delivering a fluid for cleaning a container, wherein the feed line is connected to a reservoir and comprises a feed pump (figure 1, #84) and a cut-off valve (figure 1, #85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Long/Xiang with a feed pump located on the feed line on a reservoir side of the diaphragm pump module, for the purpose of controlling the flow rate of the cleaning liquid during the cleaning method.

Regarding claim 36, the combination of Long/Xiang teaches the steps of feeding the condenser of an air conditioning system (reads on “cooling channel”) with the cleaning medium, and thereafter cutting off a flow of the cleaning medium between a reservoir for the cleaning medium and the at least one diaphragm pump chamber using the shut-off valve (figure 1, #4 of Xiang) (English translation, page 3, lines 10-24 of Xiang). 

Regarding claim 40, the combination of Long/Xiang further teaches that the at least one diaphragm pump chamber is placed between the condenser of an air conditioning system (reads on “cooling channel”) and a reservoir (figure 1, #2) (see figure 1, English translation, page 3, lines 12-20 of Long), and a flow control system located between at least one diaphragm pump chamber and a reservoir (Xiang, valve, (figure 1, #4)).
Long/Xiang does not teach that the diaphragm pump module is placed between the condenser of an air conditioning (reads on “cooling channel”) and a feed pump.
However, it was known in the art to use a feed pump and a shut off valve in a feed line. For example, Wakao teaches the use of a feed line for delivering a fluid for cleaning a container, wherein the feed line is connected to a reservoir and comprises a feed pump (figure 1, #84) and a cut-off valve (figure 1, #85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Long/Xiang wherein the diaphragm pump module is placed between the condenser of an air conditioning (reads on “cooling channel”) and a feed pump, for the purpose of controlling the flow rate of the cleaning liquid during the cleaning method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714